& Ww bb

Oo Oo AN NW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:12-cr-00168 Document 431 Filed on 09/09/19 in TXSD Page 1 of 5

United States Courts
Southern District of Texa

FILED
SEP 09 2079
Darren D. Chaker
1140 Wall Street # 77 David J, Bradley, Clerk of Col
La Jolla, CA 92038
Tel: 213/914-6804
Email: DarrenChaker@ProtonMail.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

Case No.: 4:12CR00168-001

UNITED STATES OF AMERICA,
a APPLICATION TO FILE MOTION TO
Plaintiff SEAL RECORDS AND
DECLARATION IN SUPPORT OF
VS. MOTION TO SEAL RECORDS
UNDER SEAL
DARREN DAVID CHAKER,
Defendant.

 

 

 

 

The Supreme Court has developed a two-pronged test for determining whether al
First Amendment right of access extends to a particular kind of proceeding or document:
(1) whether the type of proceeding or document in question has traditionally been open to
the public; and (2) whether public access to the document or proceeding would play al
“significant positive role in the functioning of the particular process in question.‘’ Press-
Enterprise II v. Superior Court, 478 U.S. at 8; see also Globe Newspaper Co. v. Superior
Court. 457 U.S. 596, 605-06 (1982).

The motion and declaration (“motion”) refer and attach records that have clear
expectation of privacy. Although the records are a public record at this point, the records
sought to be sealed are not such that is “traditionally been open” to the public.
Specifically,

A. Medical Records:

Reference to Defendant’s medical records are referenced in argument at page 3

and entirety of declaration with its exhibits consists of nothing but medical records. The

 

a
hk WwW NY

Oo CO ~I WB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 4:12-cr-00168 Document 431 Filed on 09/09/19 in TXSD Page 2 of 5

right to privacy in a person's medical records is protected under 45 CFR 160 and 164
subparts (A) and [*3] (E). In San Ramon Regional Med. Ctr., Inc. v. Principal Life Ins.
Co., the court went so far as to sua sponte seal medical records because it found that the
need to protect the patient's "confidential medical information outweigh[ed] any necessity
for disclosure[.]" No. C 10-02258 SBA, 2011 U.S. Dist. LEXIS 4100, 2011 WL 89931,
at *1 n.1 (N.D. Cal. Jan. 10, 2011).

Similarly, the Health Insurance Portability and Accountability Act of 1996
("HIPAA"), Pub.L. No. 104-191, 110 Stat.1936 (1996) (codified primarily in Titles 18,
26 and 42 of the United States Code) generally provides for confidentiality of medical
records. 42 U.S.C. §§ 1320d-1 to d-7. See Acara v. Banks, 470 F.3d 569, 571 (Sth Cir]
2006). (Woods v. Smith (S.D.Tex. Feb. 20, 2013, No. H-11-2485) 2013 U.S.Dist. LEXIS
23647, at *20.)

As'‘such, defendant request this motion is granted due to extensive discussion and
attachment of medical records in support of his underlying motion to seal.

B. Sealed Records — Non-Public Records.

The entire motion to seal past page 3 refers to sealed records and matters related to} -
Defendant providing records to the USAO in San Diego. Once a record is sealed, a right
to privacy attaches. Gonzalez v. Spencer, 336 F.3d 832 (9th Cir.), cert. denied 157
L.Ed.2d 253, 124 S.Ct. 334 (2003) (attorney and law firm liable for accessing sealed case
file without court authorization).

Exhibit A is a sealed court order from a Nevada court. The court order sealing the
file is attached as Exhibit B. Exhibit I, is a redacted version of a sealed order to change
Defendant’s name. The order to seal the file and prevent the new name from being
published was weighed by the court to justify sealing based on a danger to Defendant’s
safety.

Exhibit J, is currently a public record, but originates from the attorney-client file
of Las Vegas attorney Robert Johnson.

Exhibit P is a certificate from the California Safe at Home Program. These

certificate or names of participants are not public records. The California Address

 
ao st BNO AT PP YD NY

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 4:12-cr-00168 Document 431 Filed on 09/09/19 in TXSD Page 3 of 5

Confidentiality Program, Safe at Home, is governed by Government Code sections 6205
through 6216. Government Code section 6205 et seq. enables state and local agencies to
respond to requests for public records without disclosing the changed name or location of
a victim.

Exhibit Q is pages “4 of 6” and “5 of 6” of a report from the North Las Vegas
Police Department. Exhibit R of the motion before the court demonstrates the report was
ordered sealed. Somehow, the two pages were obtained by Leesa Fazal, formerly of the
Nevada Attorney General’s Office. Likewise Exhibit R through X are sealed court orders,
or records confirming compliance with the Nevada court order to seal records. Likewise,
page 11-16 of the motion to seal before the court makes exclusive argument and
references to these sealed records. When a Nevada court orders a record sealed then
"{alll proceedings recounted in the record are deemed never to have occurred." NRS
179,285. Mkhitaryan v. U.S. Bancorp, 2013 US. Dist. LEXIS 111903, *33-34 (D. Nev.
Aug. 8, 2013) (emphasis added). State, Dept. of Motor Vehicles and Public Safety v.
Frangul, 110 Nev. 46, 867 P.2d 397. It allows a Defendant to deny “all proceedings
recounted in the record are deemed never to have occurred, and the person to whom [the
order] pertains may properly answer accordingly to any inquiry concerning the
arrest...and the events and proceedings relating to the arrest ....” NRS § 179.285.

Exhibits Z and AA are non-public letters related furnishing a confidential report to
a civil attorney absent a subpoena or lawful order to do so.

Given the contents of the motion to seal, its exhibits, and the declaration along
with its exhibits, it is clear the consolidated motion before the court has or makes
reference to nothing but sealed records or medical records. This honorable court should
seal the motion and the declaration since it is permitted to keep otherwise-public
litigation materials out of the public domain upon a showing of "good cause."

To determine good cause, the court must balance the harm to the party seeking
protection with the public's right to know about the litigation. Id at 787. "[I]fa case
involves private litigants, and concerns matters of little legitimate public interest, that

should be a factor weighing in favor of granting or maintaining an order of

 
oOo Oo NX Do DA HL WO NO eK

BO BR KN KN RO RR eee
mA FF WY NH KF DBD OD fH IT HD vA FF WD NYO KF O&O

 

 

Case 4:12-cr-00168 Document 431 Filed on 09/09/19 in TXSD Page 4of5 .

confidentiality." Id Among the good cause that satisfies the movant's burden is al
demonstration of "particularly serious embarrassment." Id at 788 (quoting Cipdlone v
Liggitt Group, Ire; 785 F.2d 1108, 1122 (3d Or. 1986), cert. denied, 484 U.S. 976, 108
S. Ct. 487, 98 L. Ed. 2d 485 (1987)); see also Pearson u Miller, 211 F.3d 57, 73 (3d Gr.
2000) ("The injury shown, however, need be no more than 'embarrassment'; thus, a party
need not establish a monetizable injury.").

C. Return of Documents: In the event this honorable court is not inclined to
grant this request to seal the motion, declaration and its exhibits, Defendant requests the
court return such to him. See United States v. Baez-Alcaino, 718 F. Supp. 1503, 1507
(M.D. Fla. 1989) ("When a document is requested to be filed in camera it is presented to
the appropriate judge to make a decision whether the document should be filed under
seal, filed in the public documents, or returned to the submitting party, who may then!
[decide how to proceed with the matter]."). (United States v. Damaryan (E.D.Cal. July
27, 2017, No. 2:13-cr-00274-GEB) 2017 U.S.Dist.LEXIS 118115, at *6.).

. CONCLUSION

It is respectfully submitted this court grant this motion in full and order the Clerk
of the Court to seal Defendant’s Motion to Seal Records and the accompanying
Declaration in Support of Motion to Seal Records.

Dated: September 6, 2018 Respectfully submitted,

—Dascon-Shrerktr

Defendant

 

 
Case 4:12-cr-00168 Document 431 Filed on 09/09/19 in TXSD Page 5o0f5

PROOF OF SERVICE OF DOCUMENT

| am over the age of 18 and case or adversary proceeding. My business address is: 1140 Wall Street La Jolla, CA 92037

A true and correct copy of the foregoing document entitled (specify): Motion to Seal Records; Declaration in
Support of Motion to Seal Records

 

 

 

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)

, | checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

L] Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: .

On (date) 9/7/19 , | served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

U.S. District Court
515 Rusk Avenue
Houston, TX 770012

[] Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 9/9/19 Emailed AUSA
Andrew Gould , | served the following persons and/or entities by personal delivery, overnight mail
service, or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.

Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed
no later than 24 hours after the document is filed. ;

 

L] Service information continued on attached page

| declare under penalty of perjury under the laws of the United States that ae correct.
9/7/19 Darren Chaker ‘ et °

f-

Date Printed Name ee ICAL

 

June 2012 F 9013-3.1.PROOF.SERVICE
